In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County, dated February 17, 2006, which, upon a jury verdict, is in favor of the defendant and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff sustained injuries when she allegedly tripped *533and fell on a crack in the sidewalk owned by the defendant. The jury initially returned an inconsistent verdict and then, upon further instruction, completed a new special verdict sheet in favor of the defendant.
Contrary to the plaintiffs contention, the verdict sheet was not improper (see Harmon v BIC Corp., 16 AD3d 953, 954 [2005]; Dunn v Moss, 193 AD2d 983, 985 [1993]). Because the disputed questions submitted to the jury as to whether the sidewalk was reasonably safe and, if not, whether the defendant was negligent, presented two distinct issues (see Trincere v County of Suffolk, 90 NY2d 976 [1997]; Cupo v Karfunkel, 1 AD3d 48 [2003]; PJI3d 2:225A [2005]), it was not incorrect to present them as separate interrogatories. Further, the court’s decision to allow the jury to reconsider its inconsistent verdict was proper under these circumstances (see Meade v Hisler, 306 AD2d 387 [2003]). Rivera, J.P., Spolzino, Florio and Angiolillo, JJ., concur.